DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because it ends in two periods, instead of a single period.  Also, the Examiner suggests amending the units “g/m2” to “g/m2.”
Claim Interpretation 
Claim 2 describes an “open support layer having an air permeability greater than 1100 and less than or equal to 20000 CFM.”  The term “open” does not render the claim indefinite because the permeability range provides a standard for measuring this term
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10–12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10–12 each describe “the fine fiber layer.”  This limitation renders each claim indefinite because it lacks antecedent basis.  

Claim 19 recites:
19.  A filter media as in claim 2, wherein the charged fiber layer comprises a plurality of fibers having an average fiber diameter of less than 15 microns and greater than or equal to 1 micron.  Emphasis added.

Claim 19 is indefinite because claim 2 indicates that the charged fiber layer comprises a first plurality of fibers and a second plurality of fibers, and it is unclear if “a plurality of fibers” in claim 19 is one of the two pluralities of fibers recited in claim 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 5, 7, 10–16 and 19–24 are rejected under 35 U.S.C. 103 as being unpatentable over Healey et al., US 2010/0107881 A1.
Regarding claim 2, Healey discloses a filter media 10, which reads on the claimed “filter media.”  See Healey Fig. 1B, [0049].  
The filter media 10 comprises a bottom layer 18B.  See Healey Fig. 1B, [0070].  The bottom layer 18B reads on the “open support layer” because it functions as a strengthening component that provides structural integrity to the filter media 10B.  Id.  The bottom layer 18B has a permeability ranging from 100 to 1,200 CFM.  Id. at [0072].  While this range is not identical to the claimed range of 1,100 to 20,000 CFM, it overlaps with the claimed range, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
The filter media 10 also comprises a first coarse support layer 14B mechanically attached to the bottom layer 18B.  See Healey Fig. 1B, [0049], [0079].  The first support layer 14B reads on the “charged fiber layer” because it comprises fibers and can be charged.  Id. at [0082].  The first coarse support layer 14B comprises a combination of binder fibers and non-binder fibers.  Id. at [0065].  The binder fibers can be made from a polymeric materials.  Id.  The non-binder fibers can also be made from polymeric materials.  Id. at [0066].  The binder fibers read on the “first plurality of fibers” and a polymeric material used to manufacture the binder fibers reads on the “first polymer.”  The non-binder fibers read on the “second plurality of fibers” and a polymeric material used to manufacture the non-binder fibers reads on the “second polymer.”
Note that the first coarse support layer 14B is “mechanically attached” to the bottom layer 18B (the “open support layer”) because these two layers are mated to one another using a variety of techniques, such as with adhesives, needling, hydroentanglement and chemical binders. Id. at [0079].  While the Applicant’s disclosure fails to provide a special definition for “mechanically attached,” it does say that non-limiting examples of suitable means for mechanical attachment include needling, stitching, and hydroentangling.  See Spec. filed Aug. 17, 2021 (“Spec.”) p. 21, ll. 1–2. 
The filter media 10B further comprises a fine fiber filtration layer 12B, which reads on the “additional layer.”  See Healey Fig. 1B, [0049].  It is “associated with” the bottom layer 18B (the “open support layer”0 and the first support layer 14B (the “charged fiber layer”) at least because the fine fiber filtration layer 12B is provided within the filter media 10B along with these layers.  The fine fiber filtration layer 12B comprises a plurality of meltblown fibers because it can be formed from meltblown fibers.  Id. at [0054].
The filter media 10B also comprises a second coarse support layer 16B.  See Healey Fig. 1B, [0049].  The second support layer 16B reads on the “coarse support layer.”  It holds the first support layer 14B (the “charged fiber layer”) in the waved configuration seen in Fig. 1B to maintain separation of peaks and troughs of adjacent waves of the first support layer 14B, because the support layers help to maintain the waved configuration of the filter media 10B.  Id. at [0063].  
The bottom layer 18B (the “open support layer”) and the fine fiber filtration layer 12 (the “additional layer”) have a combined air permeability ranging from 10 to 1,000 CFM.  This is because the fine fiber layer 12 has a permeability ranging from 10 to 1,000 CFM, while the bottom layer 18B has a permeability ranging from 100 to 1,200 CFM.  See Healey [0055], [0072].  The permeability of the least permeable layer controls.  While the prior art range of 10 to 1,000 CFM is not identical to the claimed range of 45 to 1,100 CFM, it overlaps with the claimed range, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).

    PNG
    media_image1.png
    601
    1090
    media_image1.png
    Greyscale


Regarding claim 3, the bottom layer 18B (the “open support layer”) and the fine fiber filtration layer 12 (the “additional layer”) have a combined air permeability ranging from 10 to 1,000 CFM, for the reasons explained in the rejection of claim 1 above.  While the prior art range of 10 to 1,000 CFM is not identical to the claimed range of 45 to 700 CFM, it overlaps with the claimed range, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
Regarding claim 5, Healey teaches that the bottom layer 18B (the “open support layer”) can be manufactured using a spunbonding technique.  See Healey [0072].
Regarding claim 7, Healey teaches that the bottom layer 18B (the “open support layer”) has a basis weight ranging from 10 to 50 gsm (g/m2).  This is within the claimed range of 2 to 200 g/m2.
Regarding claim 10, Healey teaches that the fine fiber layer 12 comprises fibers with a diameter ranging from 0.3 to 10 microns.  See Healy [0052].  While this range is not identical to the claimed range of 0.08 to 1 micron, it overlaps with the claimed range, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
Regarding claim 11, Healey teaches that the fine fiber layer 12 has a basis weight ranging from 0.1 to 50 gsm.  See Healey [0055].  While this range is not identical to the claimed range of 0.01 to 10 gsm, it overlaps with the claimed range establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
Regarding claim 12, Healey teaches that the filter media 10B can include multiple fine layers 12, in addition to the layer 12 illustrated in Fig. 1B.  See Healey [0051].  The additional fine layer 12 reads on the “fine fiber layer” of claim 12.  The two fine layers 12 and the bottom layer 18B would have a permeability ranging from 10 to 1,000 CFM.  This is because the fine fiber layer 12 has a permeability ranging from 10 to 1,000 CFM, while the bottom layer 18B has a permeability ranging from 100 to 1,200 CFM.  Id. at [0055], [0072].  The permeability of the least permeable layer controls.  While the prior art range of 10 to 1,000 CFM is not identical to the claimed range of 10 to 500 CFM, it overlaps with the claimed range, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
Regarding claim 13, Healey teaches that the basis weight of the fine layer 12 (the “additional layer”) is 0.1 to 50 gsm, while the basis weight of the bottom layer 18B (the “open support layer”) is 10 to 50 gsm.  See Healey [0055], [0072].  With these ranges, it would have been obvious for the total basis weight of the fine layer 12 and the bottom layer 18B to overlap with the claimed range of 10 to 140 gsm.
Regarding claim 14, Healey teaches that the fine layer 12 (the “additional layer”) has an average fiber diameter ranging from 0.3 to 10 microns.  See Healey [0052].  This is within the claimed range of 0.5 to 20 microns.
Regarding claim 15, Healey teaches that the fine layer 12 (the “additional layer”) has a permeability ranging from 10 to 1,000 CFM.  See Healey [0055].  While this is not identical to the claimed range of 45 to 1,100 CFM, it overlaps with the claimed range, establishing a prima facie case of obviousness.
Regarding claim 16, Healey teaches that the first support layer 14B (the “charged fiber layer”) is needled to the bottom layer 18B (the “open support layer”).  See Healey [0079].
Regarding claim 19, Healey teaches that the first support layer 14B (the “charged fiber layer”) comprises a plurality of fibers with an average fiber diameter ranging from 5 to 40 microns.  See Healey [0064].  While this is not identical to the claimed range of 1 to 15 microns, it overlaps with the claimed range, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
Regarding claims 20 and 21, Healey teaches that the binder fibers (the “first plurality of fibers”) can be manufactured from bicomponent fibers with a polyethylene sheath.  See Healey [0065].  As such, polyethylene corresponds to the “first polymer.”  Healey also teaches that the non-binder fibers (the “second plurality of fibers”) can be manufactured from acrylics or nylons.  Id. at [0066].  As such, acrylic or nylon is the “second polymer.”  The Applicant’s disclosure indicates that polyethylene has a different dielectric constant compared to acrylic and nylon 6/6.  See Spec. p. 26, Table 1.  Using the Table 1 of the Applicant’s disclosure, the difference in dielectric constants between polyethylene and acrylic ranges from 1.1.15 to 2.25, which is within the claimed range of 0.8 to 8.  The difference in dielectric constants between polyethylene and nylon 6/6 ranges from 1.65 to 2.4, which is within the claimed range of 0.8 to 8.
Regarding claims 22 and 23, Healey teaches that the binder fibers (the “first plurality of fibers”) and the non-binder fibers (the “second plurality of fibers”) each have an average fiber diameter ranging from 5 to 40 microns, because the average fiber diameter in the first support layer 14B are within this range.  See Healey [0064].  While the prior art range of 5 to 40 microns is not identical to the claimed ranges of 1 to 15 microns, it overlaps with the claimed ranges, establishing a prima facie case of obviousness.
Regarding claim 24, Healey teaches that the filter media 10B can comprise a membrane layer in addition to the fine fiber layer 12.  See Healey [0058].  The membrane layer can be made from expanded polytetrafluoroethylene.  Id. at [0059].  Wu et al., US 5,460,872 teaches that expanded polytetrafluoroethylene that has not been treated with an oil coating has an oil repellency of 1, carried out by the AATTCC Test Method 118-1983.  See Wu col. 5, ll. 43–45, col. 7, ll. 11–25.  Therefore, the expanded polytetrafluoroethylene membrane in the filter media 10B of Healey is presumed to have an oil repellency of 1.  An oil repellency of 1 is within the claimed range of “greater than or equal to 1.”
Note that while the claim does not require a particular testing method, the Applicant’s disclosure says that oil repellency levels are determined according to AATCC 118 (1997).  See Spec. p. 65, l. 31–p. 66, l. 2.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Healey et al., US 2010/0107881 A1 in view of Sahbaee et al., US 2015/0375150 A1.
Regarding claim 4, Healey teaches the limitations of claim 2, as explained above.
Healey differs from claim 4 because it fails to disclose that the bottom layer 18B is a mesh.  
But Healey teaches that the bottom layer 18B is used to support the filter media 10B, and can be manufactured from a variety of techniques including spunbonding.  See Healey [0070], [0072].
Sahbaee discloses a filter media 10B comprising a bottom layer 18B that is used to support the filter media 10B.  See Sahbaee Fig. 1C, [0024], [0029].  The bottom layer 18B can be a mesh or a spunbond nonwoven material.  Id. at [0060].  

    PNG
    media_image2.png
    719
    1328
    media_image2.png
    Greyscale

It would have been obvious to manufacture the bottom layer 18B of Healey from a mesh material, because mesh is a known equivalent for spunbond materials, used to perform the supporting function of the bottom layer 18B in Healey.  See MPEP 2144.07 (selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Healey et al., US 2010/0107881 A1 in view of Walls et al., US 2011/0174158 A1.
Regarding claim 6, Healey teaches the limitations of claim 2, as explained above.
Healey differs from claim 6, because it is silent as to the solidity of the bottom layer 18B (the “open support layer”).
But Healey teaches that the bottom layer 18B is a support layer as it functions as a strengthening component to provide structural integrity to the filter media 10B.  See Healey [0070].  Healey also teaches that other support layers within the filter media have a solidity ranging from 1 to 90%, with more particular solidity ranges being between 1 to 50% and 10 to 50%.  Id. at [0077].  
It would have obvious for the solidity of the bottom layer 18B to be within the range of the other support layers within the filter media 10B, because the solidity of the support layers is suitable to provide structural integrity to the filter media 10B.  While the prior art solidity ranges are not identical to the claimed range of 0.1 to 10%, they overlap with the claimed range, establishing a prima facie case of obviousness.
Alternatively, it would have been obvious to use routine experimentation to determine the optimal solidity of the bottom layer 18B.  See MPEP 2144.05(II) (obvious to use routine experimentation to optimize result effective variables).  Solidity is a result effective variable because it affects pressure drop.  See Walls [0096].  A person of ordinary skill in the art would have had a reasonable expectation of success in achieving the claimed range of 0.1 to 10%, because Healey teaches that a support layer within the filter media 10B can have a solidity ranging from 1 to 90%.  See Healey [0077].
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Healey et al., US 2010/0107881 A1 in view of Sassa, US 4,983,434.
Regarding claims 8 and 9, Healey teaches the limitations of claim 2, as explained above.
Healey differs from claims 8 and 9, because it fails to disclose that the bottom layer 18B (the “open support layer”) is a mesh with the ranges provided in the claims.
But the bottom layer 18B is provided as a strengthening component of the filter media 10B.  See Healey [0070].
Sassa disclsoes a filter material comprising a woven scrim material 14 (i.e., a mesh), comprising 400 denier monofilaments (about 3.3 mm)1, with a thread count of 15 x 14 threads/cm (around 35 to 38 threads per inch).  See Sassa col. 4, ll. 35–38.  The scrim material provides structural support for the filter media.
It would have been obvious to use the scrim material of Sassa as the material used to make the bottom layer 18B in Healey, because this would merely represent selecting a known material based on the suitability of its intended use, as both materials are used to provide structural support for a filter material.  See MPEP 2144.07.
With this modification, the prior art range of a diameter of 3.3 mm is close enough to the upper limit of the range in claim 8 range (2 mm) to establish a prima facie case of obviousness.  See MPEP 2144.05(I) (a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close).  Also, the prior art range of 35 to 38 threads per inch is close enough to the upper limit of the range in claim 9 (27 threads per inch) to establish a prima facie case of obviousness.   
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Healey et al., US 2010/0107881 A1 in view of Schelling et al., US 2008/0274312 A1.
Regarding claims 17 and 18, Healey teaches that the first support layer 14B (the “charged fiber layer”) is needled to the bottom layer 18B (the “open support layer”).  See Healey [0079].
Healey differs from claims 17 and 18, because it fails to disclose the punch density and penetration depth of the needling process.
But it would have been obvious to use routine experimentation to determine the optimal punch density and penetration depth of the needling process in Healey.  See MPEP 2144.05(II).  This is because Schelling teaches that punch density and needle depth are result effective variables as they affects the pore size of the filter media being needled.  See Schelling [0035].  A person of ordinary skill in the art would have had a reasonable expectation of success in achieving the claimed ranges of a punch density of 1.5 to 60 punches per square centimeter and a penetration depth of 8 to 20 mm.  This is because Schelling teaches that a pun density of 40 to 100 perforations/cm2 and a needle depth of 8 to 15 mm is suitable for needle punching a filter media.  See Schelling [0035].
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Healey et al., US 2010/0107881 A1 in view of Nagy et al., US 2014/0331626 A1.
Regarding claim 25, Nagy teaches the limitations of claim 2, as explained above.
Nagy differs from claim 25 because it fails to disclose the bottom layer 18B (the “open support layer”) have a permeability within the claimed range.
But Nagy discloses a filter media 12 comprising a spacer layer (fourth layer 30) provided between layers of the filter media 12.  See Nagy Fig. 2, [0036].  The spacer layer has a permeability ranging from 700 to 12,000 L/m2 sec, which converts to 1,050 to 25,200 CFM.  Id. at [0165].  The spacer layer is beneficial because it reduces shear forces during pleating and promotes better flow properties through the filter media 12.  Id.  
It would have been obvious to provide the spacer layer of Nagy adjacent to the first support layer 14B of Healey (the “charged fiber layer”) to provide these benefits.  
With this modification, the spacer would read on the “open support layer.”  While the prior art permeability range of 1,050 to 25,200 CFM is not identical to the claimed range of 2,500 to 20,000, it overlaps with the claimed range, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2–25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–23 of U.S. Patent No. 11,077,394 (the ’394 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, and 23 of the ’394 patent substantially read on independent claim 2 of instant application.  The “outer layer” of claim 23 of the ’394 patent could correspond to the “additional layer” of instant claim 2.  The disclosure of the ’394 patent says that the outer layer comprises meltblown fibers (col. 35, ll. 52–59).  See MPEP 804(II)(B)(2)(a) (“those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application”).  Note that the open support layer in claim 1 of the ’394 patent has a permeability between 1,100 and 20,000 CFM.  Therefore, the combined air permeability of the outer layer and the open support layer could not exceed this range.  The value of 1,100 CFM overlaps with the claimed range of 45 to 1,110 CFM, establishing a prima facie case of obviousness.  
Claims 3–25 are rejected for double patenting because they are dependent from claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Israel et al., US 2011/0154790 A1, [0103] (1.5 denier is about 12.5 microns).